UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                      CAMPANELLA, SALUSSOLIA, and FLEMING
                             Appellate Military Judges

                           UNITED STATES, Respondent

                   Private (E2) VANESSA AYALA-SANTIAGO
                          United States Army, Appellant

                                    ARMY 20170136

                             Headquarters, Fort Drum
                          S. Charles Neill, Military Judge
                   Colonel Peter R. Hayden, Staff Judge Advocate

For Appellant: Major Julie L. Borchers, JA; Captain Daniel C. Kim, JA (on brief).

For Appellee: Pursuant to A.C.C.A. Rule 15.2, no response filed.


                                    22 February 2018

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

CAMPANELLA, Senior Judge:

       A military judge sitting as a special court-martial convicted appellant of two
specifications of being absent without leave (AWOL) in violation of Article 86,
Uniform Code of Military Justice [UCMJ], 10 U.S.C. § 886 (2012). The military
judge sentenced appellant to a bad-conduct discharge, confinement for 150 days, and
reduction to the grade of E-1.

       Instead of following the advice of his Staff Judge Advocate, the initial
convening authority signed an action approving the adjudged sentence instead of a
sentence limited by the pretrial agreement. Subsequently, in an undated document, a
successor-in-command acting as the general court-martial convening authority
attempted to “correct” the initial action without rescinding the previously published
action.

       Appellant asserts neither assigned errors nor issues pursuant to United States
v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Having reviewed appellant’s case pursuant
to Article 66, UCMJ, we affirm the findings and so much of the sentence as provides
AYALA-SANTIAGO—ARMY 20170136

for a bad-conduct discharge, confinement for 121 days, and reduction to E-1. *
Appellant is credited with eighty-three days of credit against the sentence to
confinement.

                                  CONCLUSION

      The findings of guilty and the sentence are AFFIRMED.

      Judge SALUSSOLIA and Judge FLEMING concur.

                                       FORTHE
                                       FOR THECOURT:
                                               COURT:


.
                                       MALCOLM
                                       MALCOLMH.H.SQUIRES,  JR.JR.
                                                      SQUIRES
                                       Clerk of Court
                                       Clerk of Court




*
  The promulgating order is amended to reflect that prior to findings, the
Specification of The Additional Charge was amended by deleting the AWOL
termination date of 7 November 2008 and substituting therefor the date of 2 August
2008.
                                         2